                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

TIMOTHY TOWNSEND, Jr.,             :
     Plaintiff,                    :
                                   :
    v.                             :                           No. 3:17-cv-900 (SRU)
                                   :
CORRECTION OFFICER MUCKLE, et al., :
    Defendants.                    :


                    REVIEW OF AMENDED COMPLAINT (Doc. No. 10)

        On May 31, 2017, Timothy Townsend, Jr. (“Townsend”), currently incarcerated at

MacDougall-Walker Correctional Institution in Suffield, Connecticut, filed a pro se civil rights

complaint against thirty-eight employees of the Connecticut Department of Correction (“DOC”).

The complaint spanned seventy-one, single-spaced, type-written pages and consisted of six

different sets of federal and state law claims for incidents that occurred at three different

correctional facilities, which were unrelated to each other. See Initial Review Order, Doc. No. 9

at 5. As a result, I (1) dismissed the complaint with leave to amend because it did not comply

with Rules 8 or 20 of the Federal Rules of Civil Procedure and (2) instructed Townsend to file an

amended complaint in this case addressing only one of the six sets of claims articulated in the

initial complaint. Id. at 8.

        On December 12, 2017, Townsend filed an amended complaint against nine DOC

employees in their individual capacities: Correction Officer S. Wales, Correction Officer Joshua

Lorenzen, Correction Officer Steven Nemeth, Lieutenant Santiago Rangel, Correction Officer

John Doe 1, Correction Officer John Doe 2, Lieutenant Congelos, Captain Dougherty, and

District Administrator Angel Quiros. Am. Compl., Doc. No. 10. The amended complaint

alleges violations of the United States Constitution, Connecticut Constitution, and Connecticut
common law for events that occurred while Townsend was incarcerated at Corrigan-Radgowski

Correctional Institution (“Corrigan”) in Uncasville, Connecticut. Id. Townsend seeks monetary

and declaratory relief from all nine defendants and injunctive relief against defendants Congelos

and Quiros. I conclude that Townsend’s amended complaint has cured the deficiencies of the

initial complaint and complies with Rules 8 and 20. For the following reasons, however, the

amended complaint will be dismissed in part.

    I. Standard of Review

        Under section 1915A of Title 28 of the United States Code, I must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or malicious, that fails to

state a claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A. Although detailed allegations are not

required, the complaint must include sufficient facts to afford the defendants fair notice of the

claims and the grounds upon which they are based and to demonstrate a plausible right to relief.

Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough facts

to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it

is well-established that “[p]ro se complaints ‘must be construed liberally and interpreted to raise

the strongest arguments that they suggest.’” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir.

2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude

for pro se litigants).




                                                  2
   II. Factual Allegations

       Townsend alleges the following facts. On January 21, 2015, at about 11:00 a.m.,

Correction Officer Wales ordered Townsend to exit his cell in the B-Dorm at Corrigan and enter

the main hallway. Wales was upset because Townsend had been talking during “count time.”

Townsend exited his cell as ordered, but when he entered the main hallway, Wales began to

“verbally disrespect” him. Townsend told Wales that he was not allowed to talk to him in that

manner. Then, without warning, Wales shoved Townsend, causing him to stumble backwards

and into the door. The force of the door caused Townsend to suffer back and neck pain for

several weeks. Officers John Doe 1 and John Doe 2 witnessed the assault but never reported the

incident. In his report on the incident, Wales wrote that “no force or technique” was used.

       Immediately after the assault, Townsend “beg[ged] [Wales] for mercy” and assured him

that he would not tell anyone what he had done. Wales called Townsend a “punk,” and, together

with Doe 1 and Doe 2, escorted him to the “A/P room bullpen.” Once secured in the bullpen,

Lieutenant Rangel approached Townsend with some other correction officers and asked him,

“What you wanna do?” Townsend told Rangel that he did not want any problems and that he

would not say anything about the assault. Rangel responded that Townsend was “smart” and

then exited the A/P room. He returned a short time later and informed Townsend that he would

be receiving a disciplinary ticket for “flagrant disobedience” because he had been talking during

count time and that he would be transported to the restrictive housing unit (“RHU”) in Corrigan.

Rangel never reported the incident involving Wales or ordered Wales, Doe 1, or Doe 2 to report

the incident.




                                                3
       Correctional staff escorted Townsend to the RHU building and, per protocol, brought him

to the medical unit for a routine evaluation. During the medical evaluation, Townsend did not

report the assault that caused his injuries out of fear of retaliation because, at the time, he was

accompanied by a lieutenant and several correction officers.

       The next day, Townsend submitted a request to medical for further evaluation. He

intentionally wrote a vague request so that he would not attract “any negative attention.”

Medical staff issued him pain medication, but he continued to endure extreme pain in his neck

and back for several weeks.

       On January 31, 2015, ten days after the assault, Townsend called one his relatives,

Rameek Gordon, and told him that he had been assaulted by a correction officer. He asked

Gordon to contact the state police so that he could pursue criminal charges and told him that he

would call him back after he finished showering. When Townsend called Gordon a second time,

Gordon told him that he had spoken with the state police, who informed him that they would

come interview Townsend and record a statement.

       After his second phone call with Gordon, Correction Lieutenant Palmer called Townsend

to his office and asked him if he had asked a family member to contact the state police about

being assaulted by correction staff. Townsend told Palmer that he would explain everything to

the state police when they came to interview him and then returned to his housing unit.

       When he reentered his housing unit, Townsend called Gordon a third time and requested

that he contact the state police again and ask them when they were coming to Corrigan. Shortly

thereafter, around 9:00 p.m., Townsend was called back to Palmer’s office and placed in the

RHU pending an investigation into the assault.


                                                  4
       Sometime thereafter, the state police contacted Corrigan staff requesting video footage of

the incident on January 21. Captain Dougherty told State Trooper Rogers via e-mail that “there

isn’t a video,” but he wrote in an incident report that there was video footage which did not show

any inmate assault. Townsend filed a grievance based on Dougherty’s refusal to provide video

footage of the assault. He received a response from the deputy warden that the video footage

was being preserved. Townsend later learned from Trooper Rogers that no criminal charges

would be filed because of the lack of evidence or reported injuries.

       On February 1, at about 1:15 p.m., Correction Officer Lorenzen issued Townsend a Class

A disciplinary ticket for threatening correctional staff over the telephone on January 27, 2015

while he was speaking with a family member. Lorenzen claimed that the following statements,

made by Townsend, constituted threats:

       (1)     “Yo, I’m going back to the box. I’m going to jump the counter and going
               back to the box.”
       (2)     “If you don’t hear it, that means I went back to the box. I done acted
               nasty.”
       (3)     “They gonna beat my black ass cuz I’m gonna act nasty.”

Compl. ¶ 38. Townsend denies that he intended these statements as threats and believes

Lorenzen issued him the ticket because he had contacted the state police about the assault by

Wales on January 21.

       Townsend was provided with a counselor to serve as his advocate for the disciplinary

proceeding, but Correction Officer Nemeth refused to provide his counselor with the entire

transcript of the telephone call on January 27. Nemeth stated that the disciplinary ticket contains

sufficient detail of the conversation and the threats made therein. Townsend’s counselor quoted

DOC Administrative Directive 9.5, section 31E, which states that “[a] copy or listing of any


                                                 5
physical evidence shall be given or made available to the inmate or the inmate’s advocate by the

investigator at least 24 hours prior to the hearing,” but Nemeth still refused to provide the full

transcript of the phone call.

       Townsend’s disciplinary hearing was held on February 5, 2015. Lieutenant Congelos

acted as the hearing officer. During the hearing, Congelos refused to permit Townsend’s

advocate to read the entire transcript of the phone conversation. Congelos stated, “[I]f Officer

Lorenzen says it’s a threat, then it’s a threat. . . . I don’t need any other evidence except Officer

Lorenzen’s word.” Thereafter, Congelos found Townsend guilty of threatening correctional

staff. As punishment, Townsend was placed in punitive segregation for fifteen days and lost

thirty days of commissary, thirty days of phone privileges, and ten days of good time credit.

       Townsend immediately appealed the guilty finding to District Administrator Quiros and

raised what he interpreted to be several due process violations that occurred during the

disciplinary proceeding. However, Quiros never investigated the alleged violations. He issued

Townsend a written response stating that “no serious due process failure occurred.”

   III. Analysis

       Townsend claims that Wales violated his Eighth Amendment right to protection against

cruel and unusual punishment by assaulting him on January 21 and that Rangel, Doe 1, Doe 2,

and Dougherty violated his Eighth Amendment right to protection by acting with deliberate

indifference to his safety. He claims that Lorenzen violated his First Amendment right to free

speech by issuing him a false disciplinary report in retaliation for contacting the state police

about the assault. Townsend is suing Nemeth, Congelos, and Quiros for violating his Fourteenth

Amendment right to procedural due process by denying him a fair disciplinary proceeding


                                                   6
regarding the threat charges made against him. He is pursuing state tort law claims of assault

and battery against Wales and state constitutional claims against Rangel, Doe 1, Doe 2,

Dougherty, Lorenzen, Nemeth, Congelos, and Quiros based on the same factual allegations

supporting his federal constitutional claims. Although Townsend’s claims are grounded in two

different sets of factual allegations, the assault on January 21 and the disciplinary proceeding for

the alleged threats, they are sufficiently related that, in the interests of justice and judicial

economy, I will review all of them under section 1915A.

        A.      Eighth Amendment Excessive Force

        Townsend first claims that Wales violated his Eighth Amendment right to be free from

cruel and unusual punishment by assaulting him without warning on January 21, 2015. “[T]he

use of excessive physical force against a prisoner may constitute cruel and unusual punishment

[even] when the inmate does not suffer serious injury.” Wilkins v. Gaddy, 559 U.S. 34, 34

(2010) (quoting Hudson v. McMillian, 503 U.S. 1, 4 (1992)). To establish a claim of excessive

force under the Eighth Amendment, Townsend must satisfy both subjective and objective

standards. See Sims v. Artuz, 230 F.3d 14, 20-21 (2d Cir. 2000). The subjective component

requires a showing that the official’s use of physical force was “malicious[] and sadistic[] rather

than part of a good faith effort to maintain or restore discipline”. Wilkins, 559 U.S. at 40

(quoting Hudson, 503 U.S. at 9). The objective component . . . focuses on the harm done in light

of contemporary standards of decency, but the amount of harm that must be shown depends on

the nature of the claim. Sims, 230 F.3d at 21; Banks v. Cty. of Westchester, 168 F. Supp. 3d 682,

688 (S.D.N.Y. 2016). Although some degree of injury ordinarily will be required, Banks, 168 F.

Supp. 3d at 688, Townsend does not have to show that he sustained a significant injury in order


                                                    7
to prevail on an excessive force claim, Sims, 230 F.3d at 22; Wilkins, 559 U.S. at 37. He

sufficiently states an Eighth Amendment claim if he “alleges facts from which it could be

inferred that [Wales] subjected him to excessive force, and did so maliciously and

sadistically . . . .” Sims, 230 F.3d at 22.

        In this case, Townsend has alleged sufficient facts to support a claim of excessive force

against Wales. He alleges that Wales ordered him to exit his cell and then, without warning,

shoved him into the cell door, causing him injury. He also alleges that Wales was “verbally

disrespecting” him, which supports an inference of malicious intent. Based on those allegations,

I will permit Townsend’s excessive force claim to proceed against Wales.

        B.      Eighth Amendment Deliberate Indifference to Safety

        Townsend next claims that Rangel, Doe 1, and Doe 2 acted with deliberate indifference

to his safety, in violation of the Eighth Amendment, by failing to intervene during and/or report

the assault by Wales on January 21, 2015. He claims that Dougherty acted with deliberate

indifference to his safety by failing to investigate the assault and refusing to turn over to the state

police the video footage showing the assault.

        The Eighth Amendment requires prison officials to “take reasonable measures to

guarantee the safety of . . . inmates”. Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). To state

a claim for deliberate indifference to safety, in violation of the Eighth Amendment, Townsend

must show that the alleged conduct was sufficiently serious and that the defendants acted with a

sufficiently culpable state of mind, that is, that they acted maliciously and sadistically to cause

harm. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). The defendants must have been aware

that Townsend faced an excessive risk to his health and safety and ignored that risk. See id. at


                                                   8
837. To determine whether Townsend faced an excessive risk of serious harm, the courts “look

at the facts and circumstances of which the [defendants] w[ere] aware at the time [they] acted or

failed to act”. Hartry v. County of Suffolk, 755 F. Supp. 2d 422, 436 (E.D.N.Y. 2010) (internal

quotation marks and citation omitted). Moreover, to obtain an award for damages against the

defendants, Townsend must show that they were personally liable for the alleged constitutional

violation. Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010).

       In this case, Townsend alleges that Doe 1 and Doe 2 stood by and witnessed Wales

assault him, that Rangel approached him shortly thereafter and made intimidating and/or

threatening remarks to him, and that, even later in time, Dougherty failed to investigate the

assault. Construed liberally, those allegations plausibly state a claim for deliberate indifference

against Doe 1 and Doe 2. See Medina v. Punter, 2017 WL 5629530, at *2 (D. Conn. Nov. 22,

2017) (plaintiff stated plausible claim for deliberate indifference to safety against officer who

stood by for three minutes while other inmates assaulted plaintiff before calling for help).

However, although Rangel’s threatening comments might show malice on Rangel’s part, they

cannot show that Rangel failed to act to prevent an objectively serious risk of harm—Rangel was

not present for the assault itself, and Townsend has not pleaded facts capable of showing that

Rangel was aware of the assault or had any obligation to become aware of the assault before

Townsend was secure in the bullpen. See Green v. Leubner, 2009 WL 3064749, at *7 (N.D.N.Y.

Sept. 22, 2009) (dismissing a deliberate indifference claim against officers where the officers

“were not present at the time of the verbal confrontation, and there is no suggestion of any prior

history between the plaintiff and [his assailant] that might have led to cause for concern”);

Stewart v. Schiro, 2015 WL 1854198, at *8 (E.D.N.Y. Apr. 22, 2015). Similarly, Townsend’s


                                                 9
claim that Dougherty failed to investigate the assault or produce video footage for the state

police is insufficient to state a claim for deliberate indifference. See Johnson v. Schiff, 2013 WL

5466218, at *16 (N.D.N.Y. Sep. 13, 2013) (dismissing deliberate indifference claim against

official based on failure to respond to prisoner’s complaint of physical abuse by correctional

staff). Therefore, I will permit Townsend’s deliberate indifference claims to proceed only

against Doe 1 and Doe 2. The claims against Rangel and Dougherty are dismissed.

       C.      Retaliation Claims

       Townsend claims that Lorenzen retaliated against him by issuing him a false disciplinary

report for threatening correctional staff after he had his relative contact the state police about the

assault that took place on January 21, in violation of his rights of free speech under the First

Amendment to the United States Constitution, and article first, section 5 of the Connecticut

Constitution. I conclude that, at this early stage, Townsend’s retaliation claims should be

allowed to proceed.

       To state a First Amendment retaliation claim, Townsend must show “(1) that the speech

or conduct at issue was protected, (2) that [Lorenzen] took adverse action against [him], and (3)

that there was a causal connection between the protected speech and the adverse action.”

Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009) (internal quotations omitted). Townsend

bears the burden of showing that the protected conduct was a substantial or motivating factor in

Lorenzen’s disciplinary decision. Holland v. Goord, 758 F.3d 215, 225 (2d Cir. 2014).

       Townsend alleges that he engaged in protected conduct by initiating a call to the state

police about the assault and that Lorenzen took adverse action thereafter by filing a disciplinary

report for threatening correctional staff. Although Townsend does not expressly allege a causal


                                                  10
connection between the two events, “[p]roof of a causal connection . . . may be demonstrated . . .

by showing that the protected activity was followed closely in time by adverse treatment.”

Fasoli v. City of Stamford, 64 F. Supp. 3d 285, 297 (D. Conn. 2014). Townsend alleges that his

disciplinary ticket was issued less than twenty-four hours after calling Gordon and asking him to

report the assault on Townsend to the state police.

       The right to be free from retaliation under the free speech provisions of the Connecticut

Constitution is even broader than the right under the United States Constitution. Trusz v. UBS

Realty Inv'rs, LLC, 319 Conn. 175, 192 (2015). Accordingly, I conclude that Townsend has

sufficiently stated retaliation claims against Lorenzen to survive section 1915A review.

       D.      Fourteenth Amendment Procedural Due Process

       Townsend claims that Nemeth and Congelos violated his right to due process under the

Fourteenth Amendment by denying him access to the full transcript of his phone conversation,

on which the disciplinary charge for threatening correctional staff was based. He claims that

Quiros violated his due process right by failing to conduct an investigation into the disciplinary

report and subsequent proceedings, and failing to reverse Congelos’s guilty finding. As a result

of the proceeding, Townsend was placed in punitive segregation for fifteen days and lost thirty

days of commissary, thirty days of phone privileges, and ten days of good time credit.

       The Fourteenth Amendment to the United States Constitution provides that a state shall

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. The Due Process Clause protects both rights to substantive due process and a

right to procedural due process. In this case, Townsend is raising only a claim of procedural due




                                                11
process based on his allegations that Nemeth, Congelos, and Quiros denied him a fair

disciplinary hearing.

       To state a procedural due process claim, Townsend must allege that he was deprived of a

protected liberty or property interest and that the procedures followed by Nemeth, Congelos, and

Quiros were constitutionally insufficient. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per

curiam). In the prison context, a claimant’s burden is higher because his liberty interests have

already been severely restricted. See Sandin v. Conner, 515 U.S. 472, 484 (1995). Thus, to

prevail on a procedural due process claim, Townsend must show that he was subject to an

“atypical and significant hardship . . . in relation to the ordinary incidents of prison life.” Id. In

Sandin, the Supreme Court concluded that a prisoner who was subject to thirty days of

confinement in restrictive housing did not sustain a deprivation of a liberty interest protected

under the Due Process Clause. Id. at 486.

       “To comport with procedural due process, an inmate charged with a violation in a

disciplinary hearing must be given: ‘(1) advance written notice of the disciplinary charges; (2) an

opportunity, when consistent with institutional safety and correctional goals, to call witnesses

and present documentary evidence in his defense; and (3) a written statement by the factfinder of

the evidence relied on and the reasons for the disciplinary action.’” Williams v. Menifee, 331

Fed. App’x 59, 60 (2d Cir. 2009) (citing Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472

U.S. 445, 454 (1985)). “[W]ith respect to the revocation of good conduct credits, due process

requires that ‘the findings of the prison disciplinary board [b]e supported by some evidence in

the record.’” Id. at 60-61 (citing Hill, 472 U.S. at 454).




                                                  12
       With respect to Townsend’s claims regarding his placement in punitive segregation for

fifteen days, his loss of thirty days of commissary, and his loss of thirty days of phone privileges,

I conclude that Townsend has not sufficiently alleged an “atypical and significant hardship . . . in

relation to the ordinary incidents of prison life” under Sandin. Similar sanctions have been

deemed insufficient to state a claim for violations of due process. See Frazier v. Coughlin, 81

F.3d 313, 317-18 (2d Cir. 1996) (thirty days loss of recreation, loss of commissary privileges and

telephone use did not state cognizable claim for denial of due process); McLellan v.

Chapdelaine, 2017 WL 388804, at *4 (D. Conn. Jan. 27, 2017) (loss of commissary and

visitation privileges for sixty days did not implicate due process); Griffin v. Cleaver, 2005 WL

1200532, at *5-6 (D. Conn. May 18, 2005) (prisoner’s confinement in segregation for thirty days

and ninety days loss of telephone privileges not “atypical or significant hardship” under Sandin).

       With respect to Townsend’s claim of loss of good time credits, the Second Circuit has

clearly established that prisoners have a liberty interest in earned credits. Abed v. Armstrong,

209 F.3d 63, 66-67 (2d Cir. 2000). However, Townsend’s claim that he was deprived of good

time credits pursuant to a procedurally deficient disciplinary hearing is barred under the doctrine

of Heck v. Humphrey, 512 U.S. 477 (1994), which bars due process claims challenging a

disciplinary hearing to the extent the alleged procedural defects imply the invalidity of the credit

deprivation. Douglas v. Yarbrough, 24 F. App'x 61, 63 (2d Cir. 2001) (citing Edwards v.

Balisok, 520 U.S. 641, 646-48 (2001)). Therefore, I dismiss Townsend’s due process claims

against Nemeth, Congelos, and Quiros.




                                                 13
       E.      State Law Due Process Claims

       In addition to his federal due process claims, Townsend alleges three state law due

process claims alleging failures to provide Townsend with a fair disciplinary proceeding: (1)

against Nemeth and Congelos for failing to provide Townsend or his advocate with a copy of the

telephone transcript; (2) against Congelos for his failure to call a witness requested by

Townsend, and for finding Townsend guilty; and (3) against Quiros for upholding Congelos’

decision without an investigation. Am. Compl., Doc. No. 10 at ¶ 66-68.

       In order to prevail on a procedural due process claim under the Connecticut Constitution,

Townsend must show that: (1) he has a cognizable property interest; (2) he was deprived of his

property interests; and (3) the deprivation occurred without due process of law. Dutch Point

Credit Union, Inc. v. Caron Auto Works, Inc., 39 Conn. App. 123, 130 (1994). The Connecticut

Supreme Court “has repeatedly held that, as a general rule, the due process clauses of both the

United States and Connecticut constitutions have the same meaning and impose similar

limitations.” Id. at 129 n.6 (internal quotation marks omitted).

       In a disciplinary hearing, a prisoner has “no right to due process [at his disciplinary

hearing] unless a liberty interest has been deprived.” Coleman v. Commissioner of Correction,

111 Conn. App. 138, 141 (2008) (quoting Scott v. Albury, 156 F.3d 283, 287 (2d Cir. 1998)).

“To constitute a deprivation of liberty, a restraint must have imposed an ‘atypical and significant

hardship … in relation to the ordinary incidents of prison life.’” Id. (quoting Sandin, 515 U.S. at

484). Further, the prisoner “must establish that ‘the state has granted its inmates, by regulation

or by statute, a protected liberty interest in remaining free from that confinement or restraint.’”

Id. at 142 (quoting Frazier v. Coughlin, 81 F.3d 313, 317 (2d Cir. 1996)).


                                                 14
       Here, Townsend alleges that Nemeth and Congelos failed to provide Townsend or his

advocate with a copy of the telephone transcript at issue in his hearing, in violation of

Administrative Directive 9.5 Section 31E. Am. Compl., Doc. No. 10 at ¶ 10. Under Connecticut

due process jurisprudence, “a prisoner can be deprived of [good time] credit only if offered

procedural due process protection.” Mitchell v. Commissioner of Correction, 94 Conn. App.

210, 217 (2006). Accordingly, if the failure to provide evidence was indeed a violation of the

regulations governing disciplinary hearings, Townsend’s loss of good time credits may have

been a violation of his due process rights. Accordingly, I will allow Townsend’s state law

allegation to proceed against Nemeth and Congelos for failure to comply with the cited

Administrative Directive.

       Townsend does not allege, however, that the state has passed any regulation or statute

protecting him from the other alleged deprivations that occurred at his hearing, and, therefore,

Townsend has not established that his due process rights were violated with respect to those

allegations. Accordingly, Townsend’s argument that Nemeth and Congelos violated his state

due process rights may proceed only with respect to the allegation that they violated

Administrative Directive 9.5 Section 31E.

       F.      State Law Assault and Battery Claim

       In addition to his excessive force claim, Townsend is suing Wales for assault and battery

under Connecticut law. I can exercise supplemental jurisdiction over such state law claims if:

       (1) there is a claim arising under the federal constitution or federal laws; (2) the
       relationship between the federal claim and the state claim permits the conclusion
       that the entire action comprises but one constitutional case; (3) the federal claim
       has substance sufficient to confer subject matter jurisdiction on the court; and (4)
       the state and federal claims derive from a common nucleus of operative fact.


                                                 15
Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other grounds by Graham v.

Connor, 490 U.S. 386 (1989). “A civil assault is defined as ‘the intentional causing of imminent

apprehension of harmful or offensive contact with another’.” Germano v. Dzurenda, 2011 WL

1214435, at *22 (D. Conn. Mar. 28, 2011) (quoting Dewitt v. John Hancock Mutual Life Ins.

Co., 5 Conn. App. 590, 594 (1985)). “[A]n actor is subject to liability to another for battery if (a)

he acts intending to cause a harmful or offensive contact with the person of the other or a third

person, or an imminent apprehension of such a contact, and (b) a harmful contact with the person

of the other directly or indirectly results.” Id. (quoting Alteiri v. Colasso, 168 Conn. 329, 334

n. 3 (1975)) (internal quotation marks omitted).

       As discussed above, Townsend has stated a plausible Eighth Amendment claim for

excessive force against Wales. That claim arises out of the same set of facts as Townsend’s

assault and battery claims. Therefore, I will exercise supplemental jurisdiction over Townsend’s

assault and battery claims and permit them to proceed against Wales.

       G.      Spoliation of Evidence

       Townsend claims that Wales, Rangel, Doe 1, Doe 2, and Dougherty committed spoliation

of evidence. “Intentional spoliation of evidence is defined as the intentional destruction,

mutilation, or significant alteration of potential evidence for the purpose of defeating another

person’s recovery in a civil action.” Rizzuto v. Davidson Ladders, Inc., 280 Conn. 225, 243

(2006). To prevail on a claim of spoliation, Townsend would be required to show that (1) the

defendants knew of a pending or impending civil action in which he was involved, (2) the

defendants destroyed evidence, (3) the defendants acted in bad faith, that is, with intent to




                                                 16
deprive him of his civil action, (4) he was unable to establish a prima facie case without the

destroyed evidence, and (5) damages. Id. at 244.

       Although not alleged very clearly, Townsend claims that Dougherty committed spoliation

of evidence by “failing to turn over video evidence to the Connecticut State Police.” Am.

Compl., Doc. No. 10 at ¶ 64. Townsend alleges that Dougherty stated in an incident report that

there was video footage of the alleged assault against Townsend but, when asked for it by the

Connecticut State Police, said that there was no video. Here, it is reasonable to assume that

because Townsend called the Police regarding the incident, he would also initiate a civil action

for the alleged assault, as he had already complained to prison staff about it. Townsend alleges

that Dougherty admitted to having video footage, but then said there was none. Townsend’s

pleadings allege that Dougherty either destroyed the video or lied about its existence to the

Police. Further, Townsend alleges that charges, albeit criminal, were “not filed against [Wales]

due to lack of evidence (conclusive video footage).” Id. at ¶ 52. The allegation, then, is

sufficient to raise an inference that without the video evidence, Townsend would have a difficult

time establishing a prima facie case against Wales for the alleged assault. Accordingly, I will

permit Townsend’s spoliation claim against Dougherty regarding the video footage to proceed.

       Townsend also claims that Wales, Rangel, Doe 1, and Doe 2, and committed spoliation

by failing to report or investigate the assault on January 21. Id. at ¶ 63. This allegation,

however, is insufficient to state a claim for spoliation as Townsend makes no allegation that any

of those defendants destroyed evidence. Therefore, I dismiss Townsend’s spoliation claim

against Wales, Rangel, Doe 1, and Doe 2.




                                                 17
   IV. Conclusion

        (1)    Townsend’s claims against Rangel and Quiros are dismissed. His Eighth

Amendment claims for excessive force and deliberate indifference to safety may proceed against

Wales, Doe 1, and Doe 2. The state law claims for assault and battery may proceed against

Wales. His federal and state constitutional claims for retaliation against Lorenzen may proceed.

His state law due process claim against Nemeth and Congelos may proceed. His spoliation claim

against Dougherty may proceed. All other claims are dismissed.

        (2)    The Clerk shall verify the current work address for Wales, Lorenzen,

Nemeth, Congelos and Dougherty with the DOC Office of Legal Affairs, mail a waiver of

service of process request packet containing the amended complaint (Doc. No. 10) to those

defendants at the confirmed addresses within twenty-one (21) days of this Order, and report to

the court on the status of the waiver request on the thirty-fifth (35) day after mailing. If Wales,

Lorenzen, Nemeth, Congelos, or Dougherty fail to return the waiver request, the Clerk shall

make arrangements for in-person service by the U.S. Marshals Service on the party so failing,

and such party shall be required to pay the costs of service in accordance with Fed. R. Civ. P.

4(d).

        (3)    Because Townsend has not identified John Doe 1 or John Doe 2 by name, the

Clerk is not able to serve a copy of the amended complaint on those defendants in their

individual capacities. Within ninety (90) days of the date of this order, Townsend shall file a

notice indicating the first and last name of the Doe defendants. If Townsend files the notice, I

will direct the Clerk to effect service of the amended complaint on those defendants in their




                                                18
individual capacities. If Townsend fails to identify Doe 1 or Doe 2 within the time specified, the

claims against them will be dismissed.

         (4)     Wales, Lorenzen, Nemeth, Congelos, Dougherty and the Doe defendants (if

properly identified) shall file their response to the amended complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to them. If they choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited above. They may also

include any and all additional defenses permitted by the Federal Rules.

         (5)     Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this order. Discovery requests need not be filed with the

court.

         (6)     All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

         It is so ordered.

         Dated at Bridgeport, Connecticut this 5th day of November 2018.



                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 19
